
	

114 HR 4633 IH: Sanctioned Iranian Entities Oversight Act of 2016
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4633
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Ms. Meng (for herself, Mr. Zeldin, Mr. Royce, Mr. Engel, Ms. Ros-Lehtinen, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To modify and extend reporting requirements on the use of certain Iranian seaports by foreign
			 vessels and use of foreign airports by sanctioned Iranian air carriers.
	
	
 1.Short titleThis Act may be cited as the Sanctioned Iranian Entities Oversight Act of 2016. 2.Modification and extension of reporting requirements on the use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers (a)In generalSection 1252(a) of the National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 8808(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking 2016 and inserting 2019; (2)in paragraph (1), by striking and at the end;
 (3)in paragraph (2), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
					
 (3)a description of all efforts the Department of State has made to encourage other countries to prohibit the use of air space and airports by Iranian air carriers described in paragraph (2) during the period specified in subsection (b)..
 (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under section 1252(a) of the National Defense Authorization Act for Fiscal Year 2013 on or after such date of enactment.
			
